 



EXHIBIT 10.5 

 



EXECUTION COPY



 



ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 27th day of June, 2012, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of June 1, 2012 (the “Pooling and Servicing Agreement”), and Cole Taylor
Bank, an Illinois corporation (“Cole Taylor”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of August 1, 2011,
between Assignor and Cole Taylor (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.            Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by Cole Taylor pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.            Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by Cole Taylor pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.

 

3.            Cole Taylor hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.            Assignor warrants and represents to, and covenants with,
Depositor, Assignee and Cole Taylor as of the date hereof that:

 

(a)             Attached hereto as Attachment 2 is a true and accurate copy of
the Purchase Agreement, which agreement is in full force and effect as of the
date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

 

 

 

(b)             Assignor is the lawful owner of its interests and rights under
the Purchase Agreement to the extent of the Mortgage Loans, free and clear from
any and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)             There are no offsets, counterclaims or other defenses available
to Cole Taylor with respect to the Purchase Agreement;

 

(d)             Assignor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to enter into and perform its obligations under
the Purchase Agreement;

 

(e)             Assignor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)             No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.            Depositor warrants and represents to, and covenants with,
Assignor, Assignee and Cole Taylor that as of the date hereof:

 

(a)             Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)             Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)             No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.            Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Cole Taylor that as of the date hereof:

 

(a)             Assignee is a federal savings bank duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; and

 

(b)             Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling and Servicing Agreement. The execution,
delivery and performance by Assignee of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary action on part of Assignee. This Agreement has been duly executed and
delivered by Assignee and, upon the due authorization, execution and delivery by
the other parties hereto, will constitute the valid and legally binding
obligation of Assignee enforceable against Assignee in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law.

 

7.             Cole Taylor warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

3

 

 

(a)             Attached hereto as Attachment 2 is a true and accurate copy of
the Purchase Agreement, which agreement is in full force and effect as of the
date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

(b)             Cole Taylor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under the Purchase
Agreement;

 

(c)             Cole Taylor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Cole Taylor’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Cole Taylor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Cole Taylor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Cole Taylor or its property is subject. The
execution, delivery and performance by Cole Taylor of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of Cole Taylor. This
Agreement has been duly executed and delivered by Cole Taylor and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of Cole Taylor
enforceable against Cole Taylor in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)             No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Cole Taylor in connection with the execution, delivery or performance
by Cole Taylor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Cole Taylor Representations and Warranties

 

8.             Pursuant to Section 32(d) of the Purchase Agreement, Cole Taylor
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel Cole
Taylor to repurchase Mortgage Loans pursuant to Section 7.03 of the Purchase
Agreement, subject to the provisions of Section 10.

 

4

 

 

Recognition of Assignee

 

9.            From and after the date hereof, subject to Section 10 below, Cole
Taylor shall recognize Assignee as owner of the Mortgage Loans and will perform
its obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and Cole Taylor had entered into a separate purchase agreement
for the purchase of the Mortgage Loans in the form of the Purchase Agreement,
the terms of which are incorporated herein by reference, as amended by this
Agreement.

 

Enforcement of Rights

 

10.             (a)             Controlling Holder Rights. Cole Taylor agrees
and acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee's rights (and obligations under Section
7.03 in connection with the exercise of such rights) as Purchaser under the
following section of the Purchase Agreement:

 

Purchase Agreement:

 

Section or Subsection   Matter       7.03, other than 7.03(c)   Repurchase and
Substitution

 

(b)             If there is no Controlling Holder under the Pooling and
Servicing Agreement, then all rights that are to be exercised by the Controlling
Holder pursuant to Section 10(a) (and obligations under Section 7.03 in
connection with the exercise of such rights) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.          The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)             The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:

 



5

 

 

Arbitration:    Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

Business Day:    Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Illinois, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Illinois,
Maryland, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.

 

Repurchase Price:    With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan.

 

(b)             The following sentence shall be added as the new third sentence
of Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)             The rights under the Purchase Agreement assigned to the
Depositor and the Assignee pursuant to this Agreement shall be under the
Purchase Agreement as amended by this Agreement.

 

Miscellaneous

 

12.           All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

6

 

 

(a)           In the case of Cole Taylor,

 

Cole Taylor Bank

 

2350 Green Road, Suite 100

Ann Arbor, MI  48105

Attention: Phil Miller

Tel: (734) 926-2450

Fax: (734) 926-2404

 

With a copy to

Cole Taylor Bank

9550 W. Higgins Road

Rosemont, IL 960018

Chicago, IL 60606

Attention: General Counsel

Fax: (847) 653-7890

 

(b)           In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust

 

(c)           In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)           In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)           In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

 

7

 

 

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2012-3

 

(f)           In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.           This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.           No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.           This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or Cole Taylor may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
Cole Taylor, respectively, hereunder.

 

16.           This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by Cole Taylor
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.

 

17.           This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.           The Controlling Holder under the Pooling and Servicing Agreement
is an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. Cole Taylor hereby consents to such
exercise and enforcement.

 

8

 

 

19.           It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

20.           Master Servicer. Cole Taylor hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of Cole Taylor
hereunder and under the Purchase Agreement and the right to exercise the
remedies of the Purchaser hereunder and under the Purchase Agreement.

 

Cole Taylor shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #48066700, Sequoia Mortgage Trust 2012-3 Distribution Account

 

21.           Cole Taylor acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, Cole Taylor shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

9

 

 

22.           Rule 17g-5 Compliance. Cole Taylor hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-3” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
Cole Taylor in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. Cole Taylor shall have no liability for (i)
the Rule 17g-5 Information Provider’s failure to post information provided by it
in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 22 prohibit or restrict oral or
written communications, or providing information, between Cole Taylor, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to Cole Taylor
or (ii) such Rating Agency’s or NRSRO’s evaluation of Cole Taylor’s operations
in general; provided, however, that Cole Taylor shall not provide any
information relating to the Mortgage Loans to such Rating Agency or NRSRO in
connection with such review and evaluation by such Rating Agency or NRSRO
unless: (x) borrower, property or deal specific identifiers are redacted; or (y)
such information has already been provided to the Rule 17g-5 Information
Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

  



  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor       By: /s/ John
Isbrandtsen     Name:     John Isbrandtsen      Title: Authorized Officer      
  SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor       By: /s/ John Isbrandtsen  
  Name: John Isbrandtsen      Title: Authorized Officer         Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, not in its individual
capacity but solely as Trustee,   Assignee       By: /s/ Jeffrey R. Everhart    
Name: Jeffrey R. Everhart      Title: AVP         COLE TAYLOR BANK       By: /s/
Philip Miller     Name: Philip Miller     Title: GSVP  

 

 



Accepted and agreed to by:       WELLS FARGO BANK, N.A.   Master Servicer      
  By: /s/ Graham M. Oglesby     Name:     Graham M. Oglesby      Title: Vice
President    



 



Signature Page – Assignment of Representations and Warranties – Cole Taylor Bank
(SEMT 2012-3)





 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 

 

  1 2 3 4 5 6 7 8 9 10 KEY Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator 1 1000383 0.002500     1008808  
1650002421 1 1 0 2 1000383 0.002500     1008808   1650002987 1 1 0 3 1000383
0.002500     1008808   1650003075 1 1 0 4 1000383 0.002500     1008808  
1650003002 1 1 0 5 1000383 0.002500     1008808   1650003254 1 1 0 6 1000383
0.002500     1008808   1650003338 1 1 0 7 1000383 0.002500     1008808  
1650003688 1 1 0

 



  11 12 13 14 15 16 17 18 19 20 KEY Loan Purpose Cash Out Amount Total
Origination and Discount Points Covered/High Cost Loan Indicator Relocation Loan
Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 9           2 0 0   2 7           2 0 0   3 9           2 4 0   4
9           1 0 0   5 7           2 0 0   6 7           2 4 0   7 7           1
4 0  



 



  21 22 23 24 25 26 27 28 29 30 KEY Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1     0.00   20120203 701880.00 0.045000 360 360 20120401 2     0.00  
20120423 750000.00 0.048750 360 360 20120601 3     235000.00   20120413
1410000.00 0.042500 360 360 20120601 4     0.00   20120309 757000.00 0.046250
360 360 20120501 5     0.00   20120403 847500.00 0.043750 360 360 20120601 6    
0.00   20120416 700000.00 0.043750 360 360 20120601 7     0.00   20120418
669750.00 0.047500 360 360 20120601

 



  31 32 33 34 35 36 37 38 39 40 KEY Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 1 0 0 0 699096.76 0.045000 3556.32 20120601 0 0 2 1 0 0 0
749077.81 0.048750 3969.06 20120601 0 0 3 1 0 0 0 1408057.39 0.042500 6936.35
20120601 0 0 4 1 0 0 0 752831.20 0.046250 3892.04 20120601 0 0 5 1 0 0 0
846358.40 0.043750 4231.44 20120601 0 0 6 1 0 0 0 699057.08 0.043750 3495.00
20120601 0 0 7 1 0 0 0 668907.36 0.047500 3493.73 20120601 0 0



 



  41 42 43 44 45 46 47 48 49 50 KEY ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) 1                     2                     3                     4        
            5                     6                     7                    



 



  51 52 53 54 55 56 57 58 59 60 KEY Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period 1                     2                     3                     4      
              5                     6                     7                    



 



  61 62 63 64 65 66 67 68 69 70 KEY Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID 1               0   281 2               0   82 3  
            0   42 4               0   174 5               0   195 6            
  0   40 7               0   99



 



  71 72 73 74 75 76 77 78 79 80 KEY Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax 1 1   0   24   15 1     2 1   1   15   0 1     3 2   1   10 8 5 1
    4 1   0   3.1   6.3 1     5 1   1   5   0 1     6 1   0   8   0 1     7 1  
1   4   0 1    



 



  81 82 83 84 85 86 87 88 89 90 KEY Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower 1           728         2           795         3           763
        4           737         5           801         6           769        
7           768        



 



  91 92 93 94 95 96 97 98 99 100 KEY VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure 1              
000000000000     2               000000000000     3               000000000000  
  4               000000000000     5               000000000000     6          
    000000000000     7               000000000000    



 



  101 102 103 104 105 106 107 108 109 110 KEY Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification 1 0.00   23161.41   0.00 23161.41 1 5   3 2 41261.00 0.00 -1268.00
0.00 41261.00 39993.00 1 5   3 3 87598.00 9333.00 -328.00 0.00 96931.00 96603.00
1 5   3 4 20833.74   -18.04   20833.74 20815.70 1 5   3 5 0.00 0.00 18555.00
0.00 0.00 18555.00 1 5   3 6 41600.00   -25.00   41600.00 41575.00 1 5   3 7
19533.00   0.00   19533.00 19533.00 1 5   3



 



  111 112 113 114 115 116 117 118 119 120 KEY Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City 1   4   6144662.02 8111.13 0.3502       Malibu 2   4   372972.70
7594.67 0.1899     100 Dallas 3   4   1500071.60 18847.25 0.1951       Manhasset
4   4   126749.92 5611.91 0.2696       Dallas 5   4   167041.90 6776.29 0.3652  
  100 Newport Beach 6   4   433438.73 9208.86 0.2215     100 Saint Johns 7   4  
142433.94 6471.28 0.3313     100 Dallas



 



  121 122 123 124 125 126 127 128 129 130 KEY State Postal Code Property Type
Occupancy Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score 1 CA 90265 1 1   9000000.00 3 20111226     2 TX 75229 1 1
1050000.00 1087000.00 3 20120210     3 NY 11030 1 1   2350000.00 3 20120316    
4 TX 75205 1 1   1054000.00 3 20120215     5 CA 92663 1 1 1130000.00 1130000.00
3 20120306     6 FL 32259 7 1 1200000.00 1000000.00 3 20120312     7 TX 75225 1
1 893000.00 895000.00 3 20120409    



 



  131 132 133 134 135 136 137 138 139 140 KEY Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent 1           0.0779 0.0779 0 0 0 2           0.7142 0.7142 0 0 0 3      
    0.7000 0.6000 0 0 0 4           0.7182 0.7182 0 0 0 5           0.7500
0.7500 0 0 0 6           0.7000 0.7000 0 0 0 7           0.7500 0.7500 0 0 0



 

 



  141 142 143 144 145 146 147 148 149 150 KEY MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate 1                     2                     3              
      4                     5                     6                     7      
             



 



  151 152 153 154 155 156 157 158 159 160 KEY Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry 1          
        24 2                   15 3                   15 4                   21
5                   10 6                   13 7                   6



 



  161 162 163 164 165 166 167 168 169 170 KEY CoBrrw - Yrs at in Industry Junior
Mortgage Drawn Amount Maturity Date Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus) Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code 1   0 20420301 0.00 0.00 0.00      
Full 2   0 20420501 41261.00 0.00 0.00 0.00 0.00 0.00 Full 3 8 235000 20420501
87598.00 0.00 0.00 9333.00 0.00 0.00 Full 4   0 20420401 20833.74 0.00 0.00    
  Full 5   0 20420501 0.00 0.00 0.00 0.00 0.00 0.00 Full 6   0 20420501 41600.00
0.00 0.00       Full 7   0 20420501 19533.00 0.00 0.00       Full



 

 



  171 172 KEY RWT Income Verification RWT Asset Verification 1 2 Years 2 Months
2 2 Years 2 Months 3 2 Years 2 Months 4 2 Years 2 Months 5 2 Years 2 Months 6 2
Years 2 Months 7 2 Years 2 Months



 

 

 

 

 



ASF RMBS DISCLOSURE PACKAGE

The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.   Field Number
Field Name Field Description Type of Field Data Type Sample Data Format When
Applicable? Valid Values Proposed Unique Coding Notes   1 Primary Servicer The
MERS Organization ID of the company that has or will have the right to service
the loan. General Information Numeric – Integer 2351805 9(7) Always ”9999999” if
Unknown       2 Servicing Fee—Percentage Aggregate monthly fee paid to all
servicers, stated in decimal form. General Information Numeric - Decimal 0.0025
9.999999 Loans without flat-dollar servicing fees >= 0 and < 1   Must be
populated if Field 3 is Null   3 Servicing Fee—Flat-dollar Aggregate monthly fee
paid to all servicers, stated as a dollar amount. General Information Numeric –
Decimal 7.5 9(3).99 Loans with flat-dollar servicing fees

>= 0 and

<= 999

  Must be populated if 2 is Null   4 Servicing Advance Methodology The manner in
which principal and/or interest are to be advanced by the servicer. General
Information Numeric – Integer 2 99 Always See Coding

1 = Scheduled Interest, Scheduled Principal

2 = Actual Interest, Actual Principal

3 = Scheduled Interest, Actual Principal

99 = Unknown

    5 Originator The MERS Organization ID of the entity that lends funds to the
borrower and, in return, places a lien on the mortgage property as collateral.
General Information Numeric – Integer 5938671 9(7) Always ”9999999” if Unknown  
    6 Loan Group Indicates the collateral group number in which the loan falls
(for structures with multiple collateral groups). Use “1” if there is only one
loan group. General Information Text 1A XXXX Always “UNK” if Unknown       7
Loan Number Unique National Mortgage Loan ID Number (Vendor TBD). General
Information Numeric – Integer TBD TBD Always TBD   Details to be provided by
Vendor   8 Amortization Type Indicates whether the loan’s interest rate is fixed
or adjustable (Hybrid ARMs are adjustable). Loan Type Numeric – Integer 2 99
Always See Coding

1 = Fixed

2 = Adjustable

99 = Unknown

    9 Lien Position A number indicating the loan’s lien position (1 = first
lien, etc.). Loan Type Numeric – Integer 1 99 Always >0 99 = Unknown     10
HELOC Indicator Indicates whether the loan is a home equity line of credit. Loan
Type Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    11 Loan Purpose Indicates the purpose of the loan. Loan Type Numeric –
Integer 9 99 Always See Coding See Appendix A     12 Cash Out Amount Cash Out
Amount:   [New Loan] – [PIF Prior First Lien] – [Payoff of all Seasoned Seconds]
– [Closing Costs] – [Prepays]

For delayed purchases (refinances on homes purchased < 12 months prior to the
mortgage application) with cash)  Cash Out Amount = 0. Loan Type Numeric –
Decimal 72476.5 9(10).99 Always >= 0           13 Total Origination and Discount
Points (in dollars) Amount paid to the lender to increase the lender’s effective
yield and, in the case of discount points, to reduce the interest rate paid by
the borrower. Loan Type Numeric – Decimal 5250 9(10).99 Always >= 0   Typically
Lines 801 and 802 of HUD Settlement Statement   14 Covered/High Cost Loan
Indicator Indicates whether the loan is categorized as “high cost” or “covered”
according to state or federal statutes or regulations. Loan Type Numeric –
Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    15 Relocation Loan Indicator Indicates whether the loan is part of a
corporate relocation program. Loan Type Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    16 Broker Indicator Indicates whether a broker took the application. Loan
Type Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    17 Channel Code indicating the source (channel) from which the Issuer
obtained the mortgage loan. Loan Type Numeric – Integer 2 99 Always See Coding

1 = Retail

2 = Broker

3 = Correspondent Bulk

4 = Correspondent Flow with delegated underwriting

5 = Correspondent Flow without delegated underwriting

99 = Unknown

    18 Escrow Indicator Indicates whether various homeownership expenses are
paid by the borrower directly or through an escrow account (as of securitization
cut-off date). Loan Type Numeric – Integer 3 99 Always See Coding

0 = No Escrows

1 = Taxes

2 = Insurance

3 = HOA dues

4 = Taxes and Insurance

5 = All

99 =Unknown

    19 Senior Loan Amount(s) For non-first mortgages, the sum of the balances of
all associated senior mortgages at the time of origination of the subordinate
lien.  Mortgage Lien Info Numeric – Decimal 611004.25 9(10).99 If Lien Position
> 1 >= 0       20 Loan Type of Most Senior Lien For non-first mortgages,
indicates whether the associated first mortgage is a Fixed, ARM, Hybrid, or
negative amortization loan. Mortgage Lien Info Numeric – Integer 2 99 If Lien
Position > 1 See Coding

1 = Fixed Rate

2 = ARM

3 = Hybrid

4 = Neg Am

99 = Unknown

    21 Hybrid Period of Most Senior Lien (in months) For non-first mortgages
where the associated first mortgage is a hybrid ARM, the number of months
remaining in the initial fixed interest rate period for the hybrid first
mortgage. Mortgage Lien Info Numeric – Integer 23 999

If Lien Position > 1

AND the most senior lien is a hybrid ARM (see Field 20)

>= 0       22 Neg Am Limit of Most Senior Lien For non-first mortgages where the
associated first mortgage features negative amortization, the maximum percentage
by which the negatively amortizing balance may increase (expressed as a
proportion of the senior lien’s original balance). Mortgage Lien Info Numeric –
Decimal 1.25 9.999999

If Lien Position > 1

AND the senior lien is Neg Am (see Field 20)

>= 1 and <= 2       23 Junior Mortgage Balance For first mortgages with
subordinate liens at the time of origination, the combined balance of the
subordinate liens (if known). Mortgage Lien Info Numeric – Decimal 51775.12
9(10).99 If Lien Position = 1 and there is a 2nd lien on the subject property >=
0   Subject to Regulatory Confirmation   24 Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info Date 20090914 YYYYMMDD If Lien Position > 1 and there is a
2nd lien on the subject property “19010101” if unknown       25 Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust Loan Term and
Amortization Type Date 20090914 YYYYMMDD Always “19010101” if unknown       26
Original Loan Amount The dollar amount of the mortgage loan, as specified on the
mortgage note at the time of the loan’s origination. For HELOCs, the maximum
available line of credit. Loan Term and Amortization Type Numeric – Decimal
150000 9(10).99 Always >0       27 Original Interest Rate The original note rate
as indicated on the mortgage note. Loan Term and Amortization Type Numeric –
Decimal 0.0475 9.999999 Always > 0 and <= 1       28 Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month. Loan Term and
Amortization Type Numeric – Integer 360 999 Always >= 60       29 Original Term
to Maturity The initial number of months between loan origination and the loan
maturity date, as specified on the mortgage note. Loan Term and Amortization
Type Numeric – Integer 60 999 Always >0 N/A     30 First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note. Loan Term and Amortization Type Date 20090914
YYYYMMDD Always “19010101” if unknown N/A     31 Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type Numeric – Integer 2 99 Always See Coding

1= Simple

2 = Actuarial

99 = Unknown

    32 Original Interest Only Term Original interest-only term for a loan in
months (including NegAm Loans). Loan Term and Amortization Type Numeric –
Integer 60 999 Always

>= 0 and <= 240

Unknown = Blank;

No Interest Only Term = 0

      33 Buy Down Period The total number of months during which any buy down is
in effect, representing the accumulation of all buy down periods. Loan Term and
Amortization Type Numeric – Integer 65 999 Always

>= 0 and <= 100

Unknown = Blank;

No Buy Down = 0

      34 HELOC Draw Period The original number of months during which the
borrower may draw funds against the HELOC account. Loan Term and Amortization
Type Numeric – Integer 24 999 HELOCs Only >= 12 and <= 120       35 Scheduled
Loan Amount Mortgage loan scheduled principal balance as of cut-off date. For
HELOCs, the current drawn amount. Loan Term and Amortization Type Numeric –
Decimal 248951.19 9(10).99 Always >= 0       36 Current Interest Rate The
interest rate used to calculate the current P&I or I/O payment. Loan Term and
Amortization Type Numeric – Decimal 0.05875 9.999999 Always > 0 and <= 1      
37 Current Payment Amount Due Next Total Payment due to be collected (including
principal, interest or both—but Exclude Escrow Amounts). Loan Term and
Amortization Type Numeric – Decimal 1250.15 9(10).99 Always > 0       38
Scheduled Interest Paid
Through Date   Loan Term and Amortization Type Date 20090429 YYYYMMDD Always
“19010101” if unknown       39 Current Payment Status Number of payments the
borrower is past due as of the securitization cut-off date. Loan Term and
Amortization Type Numeric – Integer 3 99 Always >= 0       40 Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment. Adjustable Rate Mortgages (ARMs) Numeric – Integer 18 99 ARMs Only
See Coding See Appendix B     41 ARM Look-back Days The number of days prior to
the interest rate adjustment date to retrieve the index value. Adjustable Rate
Mortgages (ARMs) Numeric – Integer 45 99 ARMs Only >= 0 to <=99       42 Gross
Margin The percentage stated on the mortgage note representing the spread
between the ARM Index value and the mortgage interest rate. The gross mortgage
margin is added to the index value to establish a new gross interest rate in the
manner prescribed on the mortgage note. Adjustable Rate Mortgages (ARMs) Numeric
– Decimal 0.03 9.999999 ARMs Only >0 and <= 1       43 ARM Round Flag An
indicator of whether an adjusted interest rate is rounded to the next higher ARM
round factor, to the next lower round factor, or to the nearest round factor.
Adjustable Rate Mortgages (ARMs) Numeric – Integer 3 9 ARMs Only See Coding

0 = No Rounding

1 = Up

2 = Down

3 = Nearest

99=Unknown

    44 ARM Round Factor The percentage to which an adjusted interest rate is to
be rounded. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.0025 or 0.00125
9.999999

ARMs Only

Where ARM Round Flag = 1, 2, or 3

>= 0 and < 1       45 Initial Fixed Rate Period For hybrid ARMs, the period
between the first payment date of the mortgage and the first interest rate
adjustment date. Adjustable Rate Mortgages (ARMs) Numeric – Integer 60 999
Hybrid ARMs Only >= 1 to <=240       46 Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date. Adjustable Rate Mortgages (ARMs) Numeric –
Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no cap     47 Initial Interest
Rate  Cap (Change Down) The maximum percentage by which the mortgage note rate
may decrease at the first interest rate adjustment date. Adjustable Rate
Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no
cap     48 Subsequent Interest Rate Reset Period The number of months between
subsequent rate adjustments. Adjustable Rate Mortgages (ARMs) Numeric – Integer
60 999 ARMs Only >=0 and <= 120   0 = Loan does not adjust after initial reset  
49 Subsequent Interest Rate (Change Down) The maximum percentage by which the
interest rate may decrease at each rate adjustment date after the initial
adjustment. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02 9.999999
ARMs Only >= 0 and <= 1 99=no cap     50 Subsequent Interest Rate Cap (Change
Up) The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment. Adjustable Rate Mortgages (ARMs)
Numeric – Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no cap     51
Lifetime Maximum Rate (Ceiling) The maximum interest rate that can be in effect
during the life of the loan. Adjustable Rate Mortgages (ARMs) Numeric – Decimal
0.125 9.999999 ARMs Only >= 0 and <= 1   =1 if no ceiling specified       52
Lifetime Minimum Rate (Floor) The minimum interest rate that can be in effect
during the life of the loan. Adjustable Rate Mortgages (ARMs) Numeric – Decimal
0.015 9.999999 ARMs Only >= 0 and <= 1   If no floor is specified enter the
greater of the margin or 0.   53 Negative Amortization Limit The maximum amount
of negative amortization allowed before recast is required. (Expressed as a
percentage of the original unpaid principal balance.) Negative Amortization
Numeric – Decimal 1.25 9.999999 Negatively Amortizing ARMs Only >=0, and <2    
  54 Initial Negative Amortization Recast Period The number of months in which
the payment is required to recast if the loan does not reach the prescribed
maximum balance earlier. Negative Amortization Numeric – Integer 60 999
Negatively Amortizing ARMs Only >=0       55 Subsequent Negative Amortization
Recast Period The number of months after which the payment is required to recast
AFTER the first recast period. Negative Amortization Numeric – Integer 48 999
Negatively Amortizing ARMs Only >=0       56 Initial Fixed Payment Period Number
of months after origination during which the payment is fixed. Negative
Amortization Numeric – Integer 60 999 Negatively Amortizing Hybrid ARMs Only >=
0 to <=120       57 Subsequent Payment Reset Period Number of months between
payment adjustments after first payment reset. Negative Amortization Numeric –
Integer 12 999 Negatively Amortizing ARMs Only >= 0 to <=120       58 Initial
Periodic Payment Cap The maximum percentage by which a payment can change
(increase or decrease) in the first period.  Negative Amortization Numeric –
Decimal 0.075 9.999999 Negatively Amortizing ARMs Only >= 0 and < 1       59
Subsequent Periodic Payment Cap The maximum percentage by which a payment can
change (increase or decrease) in one period after the initial cap.  Negative
Amortization Numeric – Decimal 0.075 9.999999 Negatively Amortizing ARMs Only >=
0 and < 1       60 Initial Minimum Payment Reset Period The maximum number of
months a borrower can initially pay the minimum payment before a new minimum
payment is determined. Negative Amortization Numeric – Integer 12 999 Negatively
Amortizing ARMs Only >= 0 to <=120       61 Subsequent Minimum Payment Reset
Period The maximum number of months (after the initial period) a borrower can
pay the minimum payment before a new minimum payment is determined after the
initial period. Negative Amortization Numeric – Integer 12 999 Negatively
Amortizing ARMs Only >= 0 to <=120       62 Option ARM Indicator An indicator of
whether the loan is an Option ARM. Negative Amortization Numeric – Integer 1 99
ARMs Only See Coding

0 = No

1 = Yes

99 = Unknown

    63 Options at Recast The means of computing the lowest monthly payment
available to the borrower after recast. Option ARM Numeric – Integer 2 99 Option
ARMs Only N/A

1= Fully amortizing 30 year

2= Fully amortizing 15 year

3=Fully amortizing 40 year

4 = Interest-Only

5 = Minimum Payment

99= Unknown

    64 Initial Minimum Payment The initial minimum payment the borrower is
permitted to make. Option ARM Numeric – Decimal 879.52 99 Option ARMs Only >=0  
    65 Current Minimum Payment Current Minimum Payment (in dollars). Negative
Amortization Numeric – Decimal 250 9(10).99 Option ARMs Only >= 0       66
Prepayment Penalty Calculation A description of how the prepayment penalty would
be calculated during each phase of the prepayment penalty term. Prepayment
Penalties Numeric – Integer 12 99 Always See Coding See Appendix C     67
Prepayment Penalty Type

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.

 

 

Prepayment Penalties Numeric – Integer 1 99 All loans with Prepayment Penalties
(i.e., loans for which Field 66 = something other than “0”) See Coding

1 = Hard

2 = Soft

3 = Hybrid

99 = Unknown

    68 Prepayment Penalty Total Term The total number of months that the
prepayment penalty may be in effect. Prepayment Penalties Numeric – Integer 60
999 All loans with Prepayment Penalties (i.e., loans for which Field 66 =
something other than “0”) >0 to <=120       69 Prepayment Penalty Hard Term For
hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies. Prepayment Penalties Numeric – Integer 12 999 Loans
with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”) >= 0 to
<=120       70 Primary Borrower ID A lender-generated ID number for the primary
borrower on the mortgage Borrower Numeric—Integer 123456789 999999999 Always >0
  Used to identify the number of times a single borrower appears in a given
deal.   71 Number of Mortgaged Properties The number of residential properties
owned by the borrower that currently secure mortgage loans. Borrower Numeric –
Integer 1 99 Always > 0       72 Total Number of Borrowers The number of
Borrowers who are obligated to repay the mortgage note. Borrower Numeric –
Integers 2 99 Always > 0       73 Self-employment Flag An indicator of whether
the primary borrower is self-employed. Borrower Numeric – Integer 1 99 Always
See Coding

0 = No

1 = Yes

99 = Unknown

    74 Current ‘Other’ Monthly Payment The aggregate of all payments pertaining
to the subject property other than principal and interest (includes common
charges, condo fees, T&I, HOA, etc.), whether escrowed or not. Loan Term and
Amortization Type Numeric – Decimal 1789.25 9(10).99 Always > 0       75 Length
of Employment: Borrower The number of years of service with the borrower’s
current employer as of the date of the loan. Borrower Qualification Numeric –
Decimal 3.5 99.99 Always >=0 99 = Retired, None employment income soure (social
security, trust income, dividends, etc.)     76 Length of Employment:
Co-Borrower The number of years of service with the co-borrower’s current
employer as of the date of the loan. Borrower Qualification Numeric – Decimal
3.5 99.99 If “Total Number of Borrowers” > 1 >= 0 99 = Retired, None employment
income soure (social security, trust income, dividends, etc.)     77 Years in
Home Length of time that the borrower has been at current address. Borrower
Qualification Numeric – Decimal 14.5 99.99 Refinances of Primary Residences Only
(Loan Purpose = 1, 2, 3, 4, 8 or 9) > 0       78 FICO Model Used Indicates
whether the FICO score was calculated using the Classic, Classic 08, or Next
Generation model. Borrower Qualification Numeric – Integer 1 99 If a FICO score
was obtained See Coding

1 = Classic

2 = Classic 08

3 = Next Generation

99 = Unknown

    79 Most Recent FICO Date Specifies the date on which the most recent FICO
score was obtained Borrower Qualification Date 20090914 YYYYMMDD If a FICO score
was obtained “19010101” if unknown   Issuers unable to Provide may Rep and
Warrant that the FICO score used for underwriting was not more than 4 months old
at the date of issuance.   80 Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable). Borrower Qualification
Numeric – Integer 720 9999 If a FICO score was obtained >= 350 and <= 850      
81 Primary Wage Earner Original FICO:  Experian Experian FICO score for primary
borrower (if applicable). Borrower Qualification Numeric – Integer 720 9999 If a
FICO score was obtained >= 350 and <= 850       82 Primary Wage Earner Original
FICO:  TransUnion TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification Numeric – Integer 720 9999 If a FICO score was obtained
>= 350 and <= 850       83 Secondary Wage Earner Original FICO:  Equifax Equifax
FICO score for Co-borrower (if applicable). Borrower Qualification Numeric –
Integer 720 9999 If “Total Number of Borrowers” > 1 >= 350 and <= 850       84
Secondary Wage Earner Original FICO:  Experian Experian FICO score for
Co-borrower (if applicable). Borrower Qualification Numeric – Integer 720 9999
If “Total Number of Borrowers” > 1 >= 350 and <= 850       85 Secondary Wage
Earner Original FICO: TransUnion TransUnion FICO score for Co-borrower (if
applicable). Borrower Qualification Numeric – Integer 720 9999 If “Total Number
of Borrowers” > 1 >= 350 and <= 850       86 Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification Numeric – Integer 720 9999 If a FICO score was obtained
>= 350 and <= 850       87 Most Recent Co-Borrower FICO Most Recent Co-Borrower
FICO score used by the lender to approve the loan. Borrower Qualification
Numeric – Integer 720 9999 If “Total Number of Borrowers” > 1 >= 350 and <= 850
      88 Most Recent FICO Method Number of credit repositories used to update
the FICO Score. Borrower Qualification Numeric – Integer 2 9 If a FICO score was
obtained >0       89 VantageScore: Primary Borrower Credit Score for the Primary
Borrower used to approve the loan and obtained using the Vantage credit
evaluation model. Borrower Qualification Numeric – Integer 720 9999 If a Vantage
Credit Score was obtained >= 501 and <= 990       90 VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model. Borrower Qualification Numeric – Integer 720
9999 If a VantageScore was obtained AND “Total Number of Borrowers” > 1 >= 501
and <= 990       91 Most Recent VantageScore Method Number of credit
repositories used to update the Vantage Score. Borrower Qualification Numeric –
Integer 2 9 If a Vantage Credit Score was obtained >0       92 VantageScore Date
Date Vantage Credit Score was obtained. Borrower Qualification Date 20090914
YYYYMMDD If a Vantage Credit Score was obtained “19010101” if unknown       93
Credit Report: Longest Trade Line The length of time in months that the oldest
active trade line, installment or revolving, has been outstanding. For a loan
with more than one borrower, populate field based on status for the primary
borrower. Borrower Qualification Numeric – Integer 999 999 Always > =0   Subject
to Regulatory Confirmation   94 Credit Report: Maximum Trade Line The dollar
amount for the trade line, installment or revolving, with the largest unpaid
balance. For revolving lines of credit, e.g. credit card, the dollar amount
reported should reflect the maximum amount of credit available under the credit
line whether used or not. For a loan with more than one borrower, populate field
based on status for the primary borrower. Borrower Qualification Numeric –
Decimal 339420.19 9(10).99 Always >=0   Subject to Regulatory Confirmation   95
Credit Report: Number of Trade Lines A count of non-derogatory, currently open
and active, consumer trade lines (installment or revolving) for the borrower.
For a loan with more than one borrower, populate field based on status for the
primary borrower. Borrower Qualification Numeric – Integer 57 999 Always >=0  
Subject to Regulatory Confirmation   96 Credit Line Usage Ratio Sum of credit
balances divided by sum of total open credit available. Borrower Qualification
Numeric – Decimal 0.27 9.999999 Always >= 0 and <= 1   Subject to Regulatory
Confirmation   97 Most Recent 12-month Pay History String indicating the payment
status per month listed from oldest to most recent. Borrower Qualification Text
77X123200001 X(12) Always See Coding

0 = Current

1 = 30-59 days delinquent

2 = 60-89 days delinquent

3 = 90-119 days delinquent

4 = 120+ days delinquent

5 = Foreclosure

6 = REO

7 = Loan did not exist in period

X = Unavailable

    98 Months Bankruptcy Number of months since any borrower was discharged from
bankruptcy. (Issuers unable to provide this information may rep and warrant that
at least x years—as specified in the loan program—have passed since most recent
discharge from bankruptcy.) Borrower Qualification Numeric – Integer 12 999 If
Borrower has ever been in Bankruptcy >= 0   Blank = Borrower is not known to
have been in bankruptcy   99 Months Foreclosure Number of months since
foreclosure sale date. (Issuers unable to provide this information may rep and
warrant that at least x years—as specified in the loan program— have passed
since most recent foreclosure.) Borrower Qualification Numeric – Integer 12 999
If Borrower has ever been in Foreclosure >= 0   Blank = Borrower is not known to
have been in foreclosure   100 Primary Borrower Wage Income Monthly base wage
income for primary borrower. Borrower Qualification Numeric – Decimal 9000
9(9).99 Always >= 0       101 Co-Borrower Wage Income Monthly base wage income
for all other borrowers. Borrower Qualification Numeric – Decimal 9000 9(9).99
If “Total Number of Borrowers” > 1 >= 0       102 Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.) Borrower
Qualification Numeric – Decimal 9000 9(9).99 Always >= 0       103 Co-Borrower
Other Income Monthly Other (non-wage) income for all other borrowers. (This
figure should include net rental income and be reduced by any net rental loss.)
Borrower Qualification Numeric – Decimal 9000 9(9).99 If “Total Number of
Borrowers” > 1 >= 0       104 All Borrower Wage Income Monthly income of all
borrowers derived from base salary only. Borrower Qualification Numeric –
Decimal 9000 9(9).99 Always >= 0       105 All Borrower Total Income Monthly
income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income. Borrower Qualification
Numeric – Decimal 9000 9(9).99 Always >= 0       106 4506-T Indicator A yes/no
indicator of whether a Transcript of Tax Return (received pursuant to the filing
of IRS Form 4506-T) was obtained and considered. Borrower Qualification Numeric
– Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    107 Borrower Income Verification Level

A code indicating the extent to which the borrower’s income has been verified:

Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)

Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

*For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
o CPA name & phone number shown on the Preparer section of the tax return
o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)

Borrower Qualification Numeric – Integer 1 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)

 

    108 Co-Borrower Income Verification

A code indicating the extent to which the co-borrower’s income has been
verified:

 

Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)

 

Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

*For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
o CPA name & phone number shown on the Preparer section of the tax return
o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)

Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)

          109 Borrower Employment Verification

A code indicating the extent to which the primary borrower’s employment has been
verified:

 

Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.

Borrower Qualification Numeric – Integer 2 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

    110 Co-Borrower Employment Verification

A code indicating the extent to which the co-borrower’s employment has been
verified:

 

Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.

Borrower Qualification Numeric – Integer 1 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

    111 Borrower Asset Verification

A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:

 

Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).

 

Borrower Qualification Numeric – Integer 3 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

    112 Co-Borrower Asset Verification

A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:

 

Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).

 

Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

    113 Liquid / Cash Reserves The actual dollar amount of remaining verified
liquid assets after settlement. (This should not include cash out amount of
subject loan.) Borrower Qualification Numeric – Decimal 3242.76 9(9).99 Always
>= 0       114 Monthly Debt All Borrowers The aggregate monthly payment due on
other debt (excluding only installment loans with fewer than 10 payments
remaining and other real estate loans used to compute net rental income-- which
is added/subtracted in the income fields). Borrower Qualification Numeric –
Decimal 3472.43 9(9).99 Always >= 0       115 Originator DTI Total Debt to
income ratio used by the originator to qualify the loan. Borrower Qualification
Numeric – Decimal 0.35 9.999999 Always >= 0 and >= 1       116 Fully Indexed
Rate The fully indexed interest rate as of securitization cut-off. Borrower
Qualification Numeric – Decimal 0.0975 9.999999 ARMs Only >= 0 and >= 1      
117 Qualification Method Type of mortgage payment used to qualify the borrower
for the loan. Borrower Qualification Numeric – Integer 3 99 Always See Coding

1 = Start Rate

2 = First Year Cap Rate

3 = I/O Amount

4 = Fully Indexed

5 = Min Payment

98 = Other

99 = Unknown

    118 Percentage of Down Payment from Borrower Own Funds Include only borrower
funds, do not include any gift or borrowed funds. (Issuers may provide the
actual percentage for each loan, or the guideline percentage and note departure
concentration on the transaction summary.) Borrower Qualification Numeric –
Decimal 0.5 9.999999 Purchase Loans Only >= 0 and >= 1       119 City The name
of the city. Subject Property Text New York X(45) Always Unk=Unknown       120
State The name of the state as a 2-digit Abbreviation. Subject Property Text NY
XX Always See Coding See Appendix H     121 Postal Code The postal code (zip
code in the US) where the subject property is located. Subject Property Text
10022 X(5) Always Unk=Unknown       122 Property Type Specifies the type of
property being used to secure the loan. Subject Property Numeric – Integer 11 99
Always See Coding See Appendix D     123 Occupancy Specifies the property
occupancy status (e.g., owner-occupied, investment property, second home, etc.).
Subject Property Numeric – Integer 4 9 Always See Coding See Appendix E     124
Sales Price The negotiated price of a given property between the buyer and
seller. Subject Property Numeric – Decimal 450000.23 9(10).99 Purchase Loans
Only > 0       125 Original Appraised Property Value The appraised value of the
property used to approve the loan. Subject Property Numeric – Decimal 550000.23
9(10).99 Always > 0       126 Original Property Valuation Type Specifies the
method by which the property value (at the time of underwriting) was reported.
Subject Property Numeric – Integer 8 99 Always See Coding See Appendix F     127
Original Property Valuation Date Specifies the date on which the original
property value (at the time of underwriting) was reported. (Issuers unable to
provide may Rep and Warrant that the appraisal used for underwriting was not
more than x days old at time of loan closing.) Subject Property Date 20090914
YYYYMMDD Always “19010101” if unknown       128 Original Automated Valuation
Model (AVM) Model Name The name of the AVM Vendor if an AVM was used to
determine the original property valuation. Subject Property Numeric – Integer 1
99 Always See Appendix I See Appendix I     129 Original AVM Confidence Score
The confidence range presented on the AVM report. Subject Property Numeric –
Decimal 0.74 9.999999 If AVM Model Name (Field 127) > 0 >= 0 to <= 1       130
Most Recent Property Value[1] If a valuation was obtained subsequent to the
valuation used to calculate LTV, the most recent property value. Subject
Property Numeric – Decimal 500000 9(10).99 If updated value was obtained
subsequent to loan approval > 0       131 Most Recent Property Valuation Type If
an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property Numeric – Integer 6 9 If updated value was obtained subsequent
to loan approval See Coding See Appendix F     132 Most Recent Property
Valuation Date Specifies the date on which the updated property value was
reported. Subject Property Date 20090914 YYYYMMDD If updated value was obtained
subsequent to loan approval “19010101” if unknown       133 Most Recent AVM
Model Name The name of the AVM Vendor if an AVM was used to determine the
updated property valuation. Subject Property Numeric – Integer 19 99 If updated
value was obtained subsequent to loan approval See Coding See Appendix I     134
Most Recent AVM Confidence Score If AVM used to determine the updated property
valuation, the confidence range presented on the AVM report. Subject Property
Numeric – Decimal 0.85 9.999999 If “Most Recent AVM Model Name” > 0 >= 0 to <= 1
      135 Original CLTV The ratio obtained by dividing the amount of all known
outstanding mortgage liens on a property at origination by the lesser of the
appraised value or the sales price.  The value is then truncated to four decimal
places. Loan-to-Value (LTV) Numeric – Decimal 0.96 9.999999 Always >= 0 and <=
1.5       136 Original LTV The ratio obtained by dividing the original mortgage
loan amount on the note date by the lesser of the mortgaged property’s appraised
value on the note date or its purchase price.  The value is then truncated to
four decimal places. Loan-to-Value (LTV) Numeric – Decimal 0.8 9.999999 Always
>= 0 and <= 1.25       137 Original Pledged Assets The total value of assets
pledged as collateral for the loan at the time of origination. Pledged assets
may include cash or marketable securities. Loan-to-Value (LTV) Numeric – Decimal
75000 9(10).99 Always >=0       138 Mortgage Insurance Company Name The name of
the entity providing mortgage insurance for a loan. Mortgage Insurance Numeric –
Integer 3 99 Always See Coding See Appendix G     139 Mortgage Insurance Percent
Mortgage Insurance coverage percentage. Mortgage Insurance Numeric – Decimal
0.25 9.999999 “Mortgage Insurance Company Name” > 0 >= 0 to <= 1       140 MI:
Lender or Borrower Paid? An indicator of whether mortgage insurance is paid by
the borrower or the lender. Mortgage Insurance Numeric – Integer 1 99 “Mortgage
Insurance Company Name” > 0 See Coding

1 = Borrower-Paid

2 = Lender- Paid

99 = Unknown

    141 Pool Insurance Co. Name Name of pool insurance provider. Mortgage
Insurance Numeric – Integer 8 99 Always See Coding See Appendix G     142 Pool
Insurance Stop Loss % The aggregate amount that a pool insurer will pay,
calculated as a percentage of the pool balance. Mortgage Insurance Numeric –
Decimal 0.25 9.999999 Pool MI Company > 0 >= 0 to <= 1       143 MI Certificate
Number The unique number assigned to each individual loan insured under an MI
policy. Mortgage Insurance Text 123456789G X(20)

MI Company

> 0

UNK = Unknown       144

Updated DTI

(Front-end)

Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
0.35 9.999999 Modified Loans Only >= 0 and >= 1       145

Updated DTI

(Back-end)

Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification. Loan Modifications (Pertains only
to loans modified for loss mitigation purposes) Numeric – Decimal 0.35 9.999999
Modified Loans Only >= 0 and >= 1       146 Modification Effective Payment Date
Date of first payment due post modification. Loan Modifications (Pertains only
to loans modified for loss mitigation purposes) Date 20090914 YYYYMMDD Modified
Loans Only “19010101” if unknown       147 Total Capitalized Amount Amount added
to the principal balance of a loan due to the modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
12000 9(10).99 Modified Loans Only >= 0       148 Total Deferred Amount Any
non-interest-bearing deferred amount (e.g., principal, interest and fees). Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0       149
Pre-Modification Interest (Note) Rate Scheduled Interest Rate Of The Loan
Immediately Preceding The Modification Effective Payment Date. Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 0.075 9.999999 Modified Loans Only >= 0 to <= 1       150
Pre-Modification P&I Payment Scheduled Total Principal And Interest Payment
Amount Preceding The Modification Effective Payment Date – or if servicer is no
longer advancing P&I, the payment that would be in effect if the loan were
current. Loan Modifications (Pertains only to loans modified for loss mitigation
purposes) Numeric – Decimal 2310.57 9(10).99 Modified Loans Only > 0       151
Pre-Modification Initial Interest Rate Change Downward Cap Maximum amount the
rate can adjust downward on the first interest rate adjustment date (prior to
modification) – Only provide if the rate floor is modified. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
0.015 9.999999 Modified Loans Only >= 0 to <= 1       152 Pre-Modification
Subsequent Interest Rate Cap Maximum increment the rate can adjust upward AFTER
the initial rate adjustment (prior to modification) – Only provide if the Cap is
modified. Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Numeric – Decimal 0.015 9.999999 Modified Loans Only >= 0
to <= 1       153 Pre-Modification Next Interest Rate Change Date Next Interest
Reset Date Under The Original Terms Of The Loan (one month prior to new payment
due date). Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Date 20090914 YYYYMMDD Modified Loans Only “19010101” if
unknown       154 Pre-Modification I/O Term Interest Only Term (in months)
preceding The Modification Effective Payment Date. Loan Modifications (Pertains
only to loans modified for loss mitigation purposes) Numeric – Integer 36 999
Modified Loans Only >= 0 to <= 120       155 Forgiven Principal Amount The sum
total of all principal balance reductions (as a result of loan modification)
over the life of the loan. Loan Modifications (Pertains only to loans modified
for loss mitigation purposes) Numeric – Decimal 12000 9(10).99 Modified Loans
Only >= 0       156 Forgiven Interest Amount The sum total of all interest
incurred and forgiven (as a result of loan modification) over the life of the
loan. Loan Modifications (Pertains only to loans modified for loss mitigation
purposes) Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0       157
Number of Modifications The number of times the loan has been modified. Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Integer 1 9 Modified Loans Only >= 0       158 Cash To/From Brrw at
Closing Indicates the amount of cash the borrower(s) paid into or received at
closing.

[HUD-1 Bottom Line] + [Earnest money] + [Paid Outside Closing Items]   Numeric –
Decimal 100000.01 9(10).99           159 Brrw - Yrs at in Industry Number of
years the primary borrower has been working in their current industry   Numeric
– Decimal 9.9 9.999999           160 CoBrrw - Yrs at in Industry Number of years
the co-borrower has been working in their current industry   Numeric – Decimal 8
9.999999           161 Junior Mortgage Drawn Amount Applicable if the subject
loan is a first mortgage.   At the time of origination for the subject loan, the
sum of the outstanding balance(s) for any junior mortgages (HELOCs and
closed-end).   Numeric – Decimal 100000.01 9(10).99           162 Maturity Date
Maturity date of mortgage   Date 20420501 YYYYMMDD           163 Primary
Borrower Wage Income (Salary) The primary borrower's salary wage income  
Numeric – Decimal 10000.44 9(10).99           164 Primary Borrower Wage Income
(Bonus) The primary borrower's bonus wage income   Numeric – Decimal 10000.44
9(10).99           165 Primary Borrower Wage Income (Commission) The primary
borrower's commission wage income   Numeric – Decimal 10000.44 9(10).99        
  166 Co-Borrower Wage Income (Salary) The coborrower's salary wage income  
Numeric – Decimal 10000.44 9(10).99           167 Co-Borrower Wage Income
(Bonus) The coborrower's bonus wage income   Numeric – Decimal 10000.44 9(10).99
          168 Co-Borrower Wage Income (Commission) The coborrower's commission
wage income   Numeric – Decimal 10000.44 9(10).99           169 Originator Doc
Code Documentation Code value as presented by the seller.   Text Full XXXX      
    170 RWT Income Verification Internal Redwood Derived field.  Due Diligence /
Trade Desk derived value indicating the level of primary borrower asset
verification   Text 2 Years XXXX           171 RWT Asset Verification Internal
Redwood Derived field.  Due Diligence / Trade Desk derived value indicating the
level of primary borrower Income verification   Text 2 Months XXXX          
MH-1 Real Estate Interest Indicates whether the property on which the
manufactured home is situated is owned outright or subject to the terms of a
short- or long-term lease. (A long-term lease is defined as a lease whose term
is greater than or equal to the loan term.) Manufactured Housing Numeric –
Integer 2 99 Manufactured Housing Loans Only See Coding

1 = Owned

2 = Short-term lease

3 = Long-term lease

99 = Unavailable

    MH-2 Community Ownership Structure If the manufactured home is situated in a
community, a means of classifying ownership of the community. Manufactured
Housing Numeric – Integer 2 99 Manufactured Housing Loans Only See Coding

1 = Public Institutional

2 = Public Non-Institutional

3 = Private Institutional

4 = Private Non-Institutional

5 = HOA-Owned

6 = Non-Community

99 = Unavailable

    MH-3 Year of Manufacture The year in which the home was manufactured (Model
Year -- YYYY Format). Required only in cases where a full appraisal is not
provided. Manufactured Housing Numeric – Integer 2006 YYYY Manufactured Housing
Loans Only 1901 = Unavailable       MH-4 HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code. Manufactured
Housing Numeric – Integer 1 9 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

    MH-5 Gross Manufacturer’s Invoice Price The total amount that appears on the
manufacturer’s invoice (typically includes intangible costs such as
transportation, association, on-site setup, service and warranty costs, taxes,
dealer incentives, and other fees). Manufactured Housing Numeric – Decimal
72570.62 9(10).99 Manufactured Housing Loans Only >= 0       MH-6 LTI
(Loan-to-Invoice) Gross The ratio of the loan amount divided by the Gross
Manufacturer’s Invoice Price (Field MH-5). Manufactured Housing Numeric –
Decimal 0.75 9.999999 Manufactured Housing Loans Only >= 0 to <= 1       MH-7
Net Manufacturer’s Invoice Price The Gross Manufacturer’s Invoice Price (Field
MH-5) minus intangible costs, including: transportation, association, on-site
setup, service, and warranty costs, taxes, dealer incentives, and other fees.
Manufactured Housing Numeric – Decimal 61570.62 9(10).99 Manufactured Housing
Loans Only >= 0       MH-8 LTI (Net) The ratio of the loan amount divided by the
Net Manufacturer’s Invoice Price (Field MH-7). Manufactured Housing Numeric –
Decimal 0.62 9.999999 Manufactured Housing Loans Only >= 0 to <= 1       MH-9
Manufacturer Name The manufacturer of the subject property. (To be applied only
in cases where no appraised value/other type of property valuation is
available.) Manufactured Housing Text “XYZ Corp” Char (100) Manufactured Housing
Loans Only (where no appraised value is provided) MH Manufacturer name in double
quotation marks       MH-10 Model Name The model name of the subject property.
(To be applied only in cases where no appraised value/other type of property
valuation is available.) Manufactured Housing Text “DX5-916-X” Char (100)
Manufactured Housing Loans Only (where no appraised value is provided) MH Model
name in double quotation marks       MH-11 Down Payment Source An indicator of
the source of the down payment used by the borrower to acquire the property and
qualify for the mortgage. Manufactured Housing Numeric – Integer 2 99
Manufactured Housing Loans Only See Codes

1 = Cash

2 = Proceeds from trade in

3 = Land in Lieu

4 = Other

99 = Unavailable

    MH-12 Community/Related Party Lender (Y/N) An indicator of whether the loan
was made by the community owner, an affiliate of the community owner or the
owner of the real estate upon which the collateral is located. Manufactured
Housing Numeric – Integer 1 99 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

    MH-13 Defined Underwriting Criteria (Y/N) An indicator of whether the loan
was made in accordance with a defined and/or standardized set of underwriting
criteria. Manufactured Housing Numeric – Integer 1 99 Manufactured Housing Loans
Only See Codes

0 = No

1 = Yes

99 = Unavailable

    MH-14 Chattel Indicator An Indicator of whether the secured property is
classified as chattel or Real Estate. Manufactured Housing Numeric – Integer 1
99 Manufactured Housing Loans Only See Codes

0 = Real Estate

1 = Chattel

99 = Unavailable

   

 

 



 

 

 

 

 

 

12

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

 

 

See Exhibit 10.11 to Form 8-K filed by the Issuing Entity on June 29, 2012



 

